




Exhibit 10.24


2014 Management Annual Incentive Plan




Overview


This document describes the Seventy Seven Energy Inc. ("SSE") 2014 Management
Annual Incentive Program (the "Management AIP").


Administration


The Management AIP will be administered by the Compensation Committee (the
"Committee") in accordance with the terms of the SSE 2014 Incentive Plan. The
Compensation Committee has full authority and discretion with respect to awards
made under this Management AIP, including (i) selecting participants, (ii)
establishing the terms of each award and (iii) establishing restrictions and
conditions to which the payment of awards may be subject.


Participation


Each officer and key employee who is selected and approved by the Committee to
participate is eligible to be granted awards pursuant to the Management AIP.


Performance Objectives


For Participants to be eligible for a cash payment from an award granted under
the Management AIP, certain minimum performance objectives established by the
Committee must be achieved. Each performance award will establish the applicable
Participant’s incentive target opportunity. Following the end of the performance
period, the Committee will determine the payment amount for each award based on
the Committee’s evaluation of the achievement level of the pre-established
performance objectives combined with any discretionary individual performance
measures. Such payment amount will range from 0% to 200% of each Participant’s
incentive target opportunity.


Payments


All awards will be payable in cash no later than March 15th of the year
immediately following the performance period.


